—In an action to recover damages for personal injuries, etc., the plaintiff appeals from so much of an order of the Supreme Court, Nassau County (Phelan, J.), dated September 9, 1998, as denied his motion for a special trial preference and denied his amended motion for, inter alia, the same relief.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs payable to the respondents appearing separately and filing separate briefs.
The plaintiff’s motion for a special trial preference was properly denied since he failed to demonstrate that the interests of justice would be served by an early trial (see, CPLR 3403 [a] [3]; Thompson v City of New York, 140 AD2d 232, 233). The plaintiff proffered insufficient proof of an injury that would worsen over time, that he was unable to work, was indigent, or had an obligation as a single parent to support a dependent (see, Patterson v Anderson Ave. Assocs., 242 AD2d 430; Kellman v 45 Tiemann Assocs., 213 AD2d 151; Zangiacomi v Hood, 193 AD2d 188, 195; Thompson v City of New York, supra).
The court properly denied the relief sought in the plaintiffs amended motion since the amended motion was not served *329with supporting affidavits or documents (see, CPLR 2214 [b]; 4 Weinstein-Korn-Miller, NY Civ Prac 2214.02). Moreover, the plaintiff offered no excuse for the failure to timely submit the supporting affidavit and documents (see, Romeo v Ben-Soph Food Corp., 146 AD2d 688, 690).
The plaintiff’s remaining contentions are not properly before us since they concern issues that were not decided in the order appealed from. Krausman, J. P., McGinity, Feuerstein and Smith, JJ., concur.